Citation Nr: 9912090	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for renal failure.  

3.  Entitlement to service connection for chronic anemia.  

4.  Entitlement to service connection for heart murmur.  

5.  Entitlement to service connection for acute or subacute 
peripheral neuropathy.  

REPRESENTATION

Appellant represented by:	Geary P. Dillon, Jr., Attorney 
at Law

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1972.  He served in Vietnam and his awards include 
the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

This peripheral neuropathy issue is addressed is the remand 
appended to this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the diabetes mellitus, renal 
failure, anemia and heart murmur claims.

2.  Neither diabetes mellitus, renal failure, anemia nor 
heart murmur is listed among the diseases subject to 
presumptive service connection based on exposure to certain 
herbicide agents.

3.  Diabetes mellitus, renal failure, anemia and heart murmur 
were first shown medically many years after service.

4.  There is no competent evidence connecting diabetes 
mellitus, renal failure, anemia or heart murmur to service or 
to any herbicide exposure during service.  



CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for renal failure is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The claim for service connection for chronic anemia is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  The claim for service connection for heart murmur is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For certain listed chronic diseases, including primary 
anemia, cardiovascular-renal disease, diabetes mellitus and 
organic disease of the nervous system, the disability may be 
presumed to have been incurred in service if it is manifested 
to a degree of 10 percent or more within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1998).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

All the claims here must be denied because they are not well 
grounded.  When considered on the basis of direct service 
connection, they are not well-grounded because the evidence 
does not establish a connection between the current 
disability and disease or injury during service. 

When considered on the basis of presumptive service 
connection, these claims are also not well grounded.  
38 C.F.R. § 3.307(a)(6)(ii) provides that a veteran who has 
served in the Republic of Vietnam from January 1962 to May 
1975 and has a disease listed at 38 C.F.R. § 3.309(e) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  Neither the statutory nor the regulatory 
presumption of exposure to Agent Orange will satisfy the 
incurrence element of the Caluza well-grounded claim test 
where the veteran has not developed a condition enumerated at 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  McCart 
v. West, 12 Vet.App. 164 (1999).

In this case, neither diabetes mellitus, renal failure, 
chronic anemia nor heart murmur is listed at 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  Accordingly, the veteran's 
exposure to Agent Orange in the Republic of Vietnam is not 
presumed.  The incurrence element not having been satisfied, 
the claims for service connection on a presumptive basis 
pursuant to 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e) are 
not well grounded and must be denied.

The veteran's opinion that there is a connection to service 
is not competent evidence.  As a lay witness, he may 
testified as to what he observed, or experienced, or to 
matters of which he has first hand knowledge; but, he does 
not have the 


medical training or experience to present opinion evidence on 
a medical question, such as the relationship of a current 
disability to his experiences in service.  See Grottveit, 5 
Vet. App. at 93.  

1.  Diabetes Mellitus, Renal Failure and Chronic Anemia

There is no medical evidence of diabetes mellitus until 
approximately 1980, several years after service, and no 
medical evidence of renal failure and chronic anemia until 
several years later still.  (The anemia, according to the 
medical record, is described as secondary to renal failure).  
In view of the fact that none of these disabilities was 
present until long after service, the direct service 
connection claims for diabetes mellitus, renal failure and 
anemia are not well grounded.  

The veteran does not dispute the fact that these disabilities 
were first manifested many years after service, but argues 
that they were caused by his exposure to Agent Orange while 
he served in the Republic of Vietnam.  Neither diabetes 
mellitus, renal failure nor anemia is among the diseases 
listed at 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  
Further, even if his exposure to Agent Orange were conceded, 
the veteran has not presented medical opinion linking 
diabetes mellitus, renal failure or anemia to any such 
presumed exposure.  Accordingly, the claims based on 
presumptive service connection pursuant to 38 U.S.C.A. 
§ 1116(c);38 C.F.R. § 3.309(e) are also not well-grounded and 
must be denied.  

2.  Heart Murmur

There was no evidence of chronic murmurs or other heart 
disease in service.  38 C.F.R. § 3.303(b) (1998).  The 
veteran's heart was normal on the October 1972 examination 
for separation from service.  Private medical records show 
that in July 1973, he was treated for left chest pain.  His 
blood pressure was 134/90 at the time.  A chest X-ray and EKG 
later that day were negative.  There is no other medical 
evidence suggestive of heart disease or heart abnormality 
until may years later.  Because the medical evidence does not 
show that the chest pain in 1973 was a manifestation of heart 
disability, the Board concludes that heart disease was not 
manifested to a compensable degree within  one year after 
service separation.  The first medical evidence of heart 
disease or heart murmur dates from many years after service.  
Because there is no medical opinion linking such disability 
to service or to any herbicide exposure during service, the 
claim on a direct and presumptive basis is denied as not 
well-grounded. 


ORDER

Service connection is denied for diabetes mellitus, renal 
failure, anemia and heart murmur.  


REMAND

Further action by the RO is necessary with respect to the 
peripheral neuropathy claim.  In an affidavit submitted in 
March 1997, the veteran indicated that within a year of his 
discharge from the service, he went to "the Veterans Clinic 
in Chattanooga" for evaluation of problems with his legs.  
Similar affidavits have been received from family members.  
It does not appear that the RO has requested these records.

Accordingly, the case is REMANDED for the following:

1.  The RO should request all records of 
the veteran's treatment from the VAMC, 
Murfreesboro, and the VAOPC, Chattanooga, 
during 1972 and 1973.

2.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested development is completed, the case should 
be returned to the Board, if in order, after completion of 
the requested development.



		
	NANCY I. PHILLIPS

	Member, Board of Veterans' Appeals

 

